ACCEPTED
                                                                                                  05-15-00256-CV
                                      05-15-00256-CV                                    FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                              3/5/2015 8:48:28 AM
                                                                                                       LISA MATZ
                                                                                                           CLERK


                                         NO. DF-14-20204

TONJA SOLOMON                                                               FILED IN
                                                  §    IN THE DISTRICT5th
                                                                       COURT
                                                                          COURT OF APPEALS
   Petitioner,                                    §                        DALLAS, TEXAS
                                                  §                    3/5/2015 8:48:28 AM
v.                                                §    301ST JUDICIAL DISTRICT
                                                                             LISA MATZ
                                                  §                            Clerk
ANTHONY SOLOMON, JR                               §
   Responden t.                                   §    OF DALLAS COUNTY, TEXAS


                                      NOTICE OF APPEAL



        Defendant, ANTHON Y SOLOMON, JR, party to this case, files this Notice of Appeal

seeking to alter the trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on March 2, 2015.

       ANTHONY SOLOMON, JR desires to appeal The Order Appointing Melissa Fain

Receiver, specifically the TRIAL COURT'S ORDER APPOINTING RECEIVER in the

forego ing matter.

       This appeal is being taken to the FIFTH DISTRICT COURT OF APPEALS DALLAS,

TEXAS.

       This notice is being filed by ANTHONY SOLOMON, JR.




                                              Respectfully submitted,

                                              THE BROOKS LAW FIRM



Notice of Appeal of ORDER Appointing Receiver                                      Page 1of2
                                            By: Isl Douglas J . Brooks
                                            DOUGLASJBROOKS
                                            Texas Bar No. 03064000
                                            Email : djbrookslaw@gmail.com
                                            JP    MORGAN         CHASE   INTERNATIONA L
                                            BUILDING
                                            PLAZA III 14241 Dallas Parkway, Suite 650
                                            DA LLAS, TX 75254
                                            T EL: (2 14) 704.3456
                                            FAX: (866) 430.9004
                                            Attorney for Respondent
                                            ANTHONY SOLOMON, J R




                               CERTIFICATE OF SERVICE

         I certify that on March 4, 2015 a true and correct copy of Defendant's Notice of Appeal
was served on MICHELE PETERS and/or all counsel of record, pursuant to the Texas Rules of
Civi l Procedure, electronically through the electronic filing manager.


                                            Isl Douglas J. Brooks
                                            DOUGLAS JBROOKS
                                            ATTORNEY FOR ANTHONY SOLOMON JR. ,




Notice of Appeal of ORDER Appointi ng Receiver                                      Page 2of 2